13 N.Y.3d 894 (2009)
2009 NY Slip Op 91249
921 N.E.2d 608
893 N.Y.S.2d 840
In the Matter of ROBERT WARD et al., Petitioners, and
JUSTO RICHARDS, Appellant,
v.
ELIOT SPITZER, as Attorney General of the State of New York, Respondent.
Motion No: 2009-1116
Court of Appeals of New York.
Submitted October 19, 2009.
Decided December 15, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief etc. dismissed as academic.